Exhibit 10.1

 

CHASE CORPORATION

NON-QUALIFIED RETIREMENT SAVINGS PLAN

FOR THE BOARD OF DIRECTORS

 

As amended and restated effective January 1, 2009

 

ARTICLE I
PURPOSE

 

The purpose of the Chase Corporation Non-Qualified Retirement Savings Plan for
the Board of Directors (the “Plan”) is to provide specified benefits to
Directors who contribute materially to the continued growth, development and
future business success the Company. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 

The Plan was originally effective as of January 1, 1997.  The Plan is amended
and restated effective January 1, 2009. The Plan has been operated in good faith
compliance with Section 409A of the Code since January 1, 2005.  The Plan is
intended to satisfy the requirements of Section 409A of the Code and the
regulations thereunder.

 

ARTICLE II
DEFINITIONS

 

The following words and phrases as used herein shall have the following
meanings:

 

2.1           “Administrator” or “Plan Administrator” means the individual or
individuals appointed by the Company to administer the Plan.

 

2.2           “Annual Deferral Amount” means that portion of a Participant’s
Director Fees that such Participant defers in accordance with Article IV for any
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.

 

2.3           “Beneficiary” means one or more persons, trusts, estates or other
entities designated by the Participant to receive benefits payable under the
Plan upon the death of a Participant.

 

2.4           “Change in Control” means any “change in control event” as defined
in accordance with Section 409A of the Code and regulations thereunder.

 

2.5           “Company” means Chase Corporation., a corporation organized under
the laws of the Commonwealth of Massachusetts, or any successor corporation.

 

2.6           “Deferral Election Agreement” means the written deferral election
agreement, on such form as may be prescribed by the Administrator, executed and
filed by a Participant prior to the beginning of the first period for which the
Participant’s Director Compensation is to be deferred pursuant to the Plan.

 

2.7           “Director” means an individual who is a member of the Board and
who is not an officer or employee of the Company or a subsidiary.

 

2.8           “Director  Fees” means the cash portion of the amount paid to a
Director by the Company for serving as a member of the Board, including without
limitation retainer fees, Board meeting fees, committee meeting fees and fees
for serving as chairman of a committee.

 

1

--------------------------------------------------------------------------------


 

2.9           “Investment Fund” means the fund or funds in which a Participant’s
Plan Account are deemed invested.

 

2.10         “Participant” means each individual who participates in the Plan,
as provided in Section 4.01 of the Plan.

 

2.11         “Plan” means the Chase Corporation Non-Qualified Retirement Savings
Plan for the Board of Directors, as amended from time to time.

 

2.12         “Plan Account” means a bookkeeping record of each Participant’s
Annual Deferral Amount, together with earnings and losses pursuant to
Section 5.2 hereof.

 

2.13         “Plan Year” means the calendar year; provided that the last Plan
Year with respect to a Director who ceases to be a Participant during a calendar
year, shall begin on the first day of such calendar year and end on the day such
Director ceases to be a Participant.

 

2.14         “Separation from Service” means a Participant’s cessation of
service as a Board member, for any reason, provided the cessation of service is
a good-faith and complete termination of the Participant’s relationship with the
Company within the meaning of Section 409A of the Code.  If, at the time the
Participant’s service as a Board member end, the Participant begins providing
services to the Company as an employee or consultant, the Participant shall not
incur a Separation from Service under the terms of the Plan until the
Participant has a separation from service from the Company as an employee within
the meaning of Section 409A of the Code.

 

2.15         “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152 of the Code without
regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)) or Beneficiary under the
Plan; (ii) loss of the Participant’s property due to casualty or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

2.16         “Valuation  Date” means the date on which the amount of a
Participant’s Plan Account is determined as provided in Article V of the Plan.

 

ARTICLE III
ELIGIBILITY

 

3.1           Eligibility.  Each Director shall be eligible to become a
Participant on the date the individual is first elected to become a Director. 
Each Director who was a Participant in the Plan as of December 31, 2008 shall
continue in participation hereunder on January 1. 2009.

 

ARTICLE IV
ELECTIONS TO DEFER/PARTICIPANT ACCOUNTS

 

4.1           Initial Election to Defer Compensation.  In the first year a
Director is elected to the Board, such Director may elect to defer all or any
part of his Director Fees by executing and returning to the Company a Deferral
Election Agreement within the first thirty (30) days after

 

2

--------------------------------------------------------------------------------


 

being elected to the Board.  Such Deferral Election Agreement shall be effective
with respect to Director Fees paid to the Director by the Company for services
provided by the Director after the first day of the calendar month following the
date of the Director’s deferral election.  The Deferral Election Agreement in
effect as of the last day of the thirty (30) days election period shall be
irrevocable for the remainder of the Plan Year to which it applies, except as
provided in Section 6.4.

 

4.2           Annual Elections to Defer Compensation.  A Director may elect to
defer all or any part of his Director Fees for the following year by executing
and returning to the Company a Deferral Election Agreement prior to the
beginning of each Plan Year.  As of the first day of the Plan Year for which the
election is made, the Participant’s deferral election shall be irrevocable
except as provided in Section 6.4.

 

4.3           Deferral Election Agreements.  All Deferral Election Agreements
shall be made in the form and manner and within such time period as the
Administrator shall prescribe in order to be effective.

 

ARTICLE V

ACCOUNTS

 

5.1           Plan Accounts.  Director Fees deferred by a Participant under the
Plan shall be credited to the Participant’s Plan Account as soon as practicable
after the amounts would have otherwise been paid to the Participant.

 

5.2           Investment of Accounts.  Amounts credited to a Participant’s Plan
Account shall reflect the investment experience of the Investment Funds selected
by the Participant.  The Participant may make an initial investment election in
whole increments at the time the Participant elects to participate in the Plan. 
The Administrator may permit changes in the Investment Funds at whatever
frequency it deems appropriate and within whatever limitations are applicable to
any Investment Fund.  If a Participant makes an investment selection, the Plan
Administrator may follow such investment selection but shall not be legally
bound to do so and no provision of this Plan will require the Company to
actually invest any amounts in such investment options or otherwise.

 

5.3           Accounts are for Recordkeeping Purposes Only.  Plan Accounts are
solely a device for determining the amount of benefits accumulated by a
Participant under the Plan, and shall not constitute or imply an obligation on
the part of the Company to fund such benefits.

 

5.4           Vesting.  A Participant shall be fully vested at all times in his
Plan Account in this Plan.

 

ARTICLE VI

DISTRIBUTION OF A PARTICIPANT’S PLAN ACCOUNT

 

6.1           Distribution Event.  Upon a Participant’s Separation from Service
for any reason, the Participant, or his Beneficiary in the event of his death,
shall be entitled to payment of the amount accumulated in the Participant’s Plan
Account.

 

3

--------------------------------------------------------------------------------


 

6.2           Manner of Distribution.  A Participant, at the time he makes an
initial deferral election under Article III of the Plan, shall elect the form of
distribution with respect to his Plan Account.  Such election shall be made in
such form and manner as the Administrator may prescribe.  The election shall
specify whether distributions shall be made in a single lump sum or in annual
installments over five (5) or ten (10) years.  In the absence of a distribution
election, payment shall be made in a single lump sum.

 

If payment is to be made in a lump sum, payment shall be made within ninety (90)
days following the Participant’s Separation from Service.  The lump sum payment
shall equal the balance of the Participant’s Plan Account as of the Valuation
Date immediately preceding the distribution date.

 

If payment is to be made in annual installments, the first annual payment shall
be made within ninety (90) days following the Participant’s Separation from
Service.

 

6.3           Death of a Participant.  In the event of a Participant’s death
prior to receiving all payments due under this Article VI, the balance of the
Participant’s Plan Account shall be paid to the Participant’s Beneficiary in a
lump sum within ninety (90) days of the Participant’s death.

 

6.4           Unforeseeable Emergency.  The Administrator may, in its sole
discretion, distribute amounts to a Participant from the Participant’s Plan
Account to satisfy an Unforeseeable Emergency.  The amount of any distribution
on account of an Unforeseeable Emergency must be limited to the amount needed to
satisfy the emergency, which may include amounts necessary to pay any federal,
state, local or foreign taxes or penalties reasonably anticipated to result from
the distribution.  A Participant’s deferral election pursuant to Section 3.1 for
a Plan Year may be canceled in their entirety to satisfy an Unforeseeable
Emergency.  Distribution may not be allowed to the extent that the hardship may
be relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause a severe financial hardship) or by cessation of deferrals under
the Plan.  In no event shall the need to pay college tuition or the purchase of
a home qualify as an Unforeseeable Emergency.  Notwithstanding any form of
payment election made by a Participant, any distribution made pursuant to an
Unforeseeable Emergency shall be paid in a lump sum within thirty (30) days of
determination by the Administrator.

 

6.5           Change of Form of Payment.  No change in a Participant’s payment
election shall be valid unless it is made in accordance with this Section 6.05. 
Any change in a Participant’s payment election with respect to his Plan Account
may not take effect until at least twelve (12) months after the date on which
the election is made in a Deferral Election Agreement executed and filed with
the Company and the first payment with respect to which the election is made
must be deferred for a period of not less than five (5) years from the date such
payment would otherwise have been made.

 

6.6           Change in Control Payment.  Notwithstanding any other provision of
this Plan, each Participant (or any Beneficiary thereof entitled to receive
payment hereunder), including Participants receiving installment payments under
the Plan, shall be entitled to receive a lump

 

4

--------------------------------------------------------------------------------


 

sum payment of all amounts accumulated in the Participant’s Plan Account.  Such
payment shall be made not more than sixty (60) days following the Change in
Control.

 

ARTICLE VII
ADMINISTRATION

 

7.1           Duties of the Plan Administrator.  The Plan shall be administered
by the Administrator in accordance with its terms and purposes.  The Plan
Administrator shall determine the amount and manner of payment of the benefits
due to or on behalf of each Participant from the Plan and shall cause them to be
paid by the Company accordingly.

 

7.2           Finality of Decisions.  The Administrator is expressly granted,
without intending any limitation, the discretion to construe the terms of the
Plan and to determine eligibility for benefits hereunder.  The decisions made by
and the actions taken by the Administrator in the administration of the Plan
shall be final and conclusive on all persons, and neither the Plan Administrator
nor the Company shall be subject to individual liability with respect to the
Plan.

 

7.3           Claims Procedure.

 

(a)           Application for Benefits.  The Plan Administrator shall furnish to
each Participant information about the benefits to which he or she is entitled
under the Plan.  The Plan Administrator may require any person claiming benefits
under the Plan to submit a written application, together with such documents,
evidence, and information as it considers necessary to process the claim.

 

Any request for benefits by a Participant or Beneficiary will be filed in
writing with the Plan Administrator.  Within a reasonable period after receipt
of a claim, the Plan Administrator will provide written notice to any claimant
whose claim has been wholly or partly denied, including:  (a) the reasons for
the denial, (b) the Plan provisions on which the denial is based, (c) any
additional material or information necessary to perfect the claim and the
reasons it is necessary, and (d) the Plan’s claims review procedure.

 

(b)           Action on Application.  Within ninety (90) days after receipt of
an application and all necessary documents and information, the Plan
Administrator shall furnish the claimant with a written notice of its decision. 
If the Administrator denies the claim in whole or in part, the notice will set
forth (1) specific reasons for the denial, with specific reference to Plan
provisions upon which the denial is based; (2) a description of any additional
information or material necessary to process the application with an explanation
why such material or information is necessary; and (3) an explanation of the
Plan’s claim review procedure.  If special circumstances require an extension of
time for processing the claim, the Plan Administrator shall furnish the claimant
written notice of the extension before the end of the initial ninety (90)-day
period.  In no event shall the extension exceed a period of ninety (90) days
from the end of the initial period.  The notice shall explain the circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render a decision.

 

(c)           Claim Review.  The claimant who does not agree with the decision
rendered on his application may request that the Plan Administrator review the
decision.  The request must be made within sixty (60) days after the claimant
receives the decision, or if the application has

 

5

--------------------------------------------------------------------------------


 

neither been approved nor denied within the ninety (90)-day period specified in
subsection (b), then the request must be made within sixty (60) days after
expiration of the ninety (90)-day period.   Each request for review must be in
writing and addressed to the Plan Administrator. Concurrently with filing the
request for review, or within the sixty (60) days request period, the claimant
may submit in writing to the Plan Administrator a statement of the issues raised
by his appeal and supporting arguments and comments.  During the pendency of his
appeal, the claimant may inspect all documents which are reasonably pertinent to
his case, upon reasonable notice to the Plan Administrator.  However, under no
circumstance shall the Plan Administrator be required to disclose to any
claimant information concerning any person other than the Participant whose
benefit is being claimed, to the extent such information is normally treated as
confidential. The Plan Administrator will render its decision on review promptly
and in writing and will include specific reasons for the decision and references
to the plan provision on which the decision is based, within sixty (60) days
following receipt of the claimant’s request for review.  If special
circumstances require an extension of time, the Plan Administrator shall render
a decision as soon as possible, but not later than one hundred and twenty
(120) days after receipt of the request for review.  If an extension is
required, the Plan Administrator shall furnish to the claimant written notice of
the extension, including an explanation of the circumstances requiring the
extension, before the extension period begins.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1           Designation of Beneficiary.  Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe.  A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation and the last designation received by the
Administrator while the Participant is alive shall be given effect.  If there is
no valid beneficiary designation in effect at the time of the Participant’s
death or in the event the Beneficiary does not survive the Participant, the
Participant’s estate will be deemed the Beneficiary and will be entitled to
receive payment.  If a Participant designates his spouse as a Beneficiary, such
beneficiary designation automatically shall become null and void on the date the
Administrator receives notice of the Participant’s divorce or legal separation.

 

8.2           Amendments/Termination.  The Company reserves the right to make
from time to time amendments to or terminate this Plan , provided that no such
amendment or termination shall reduce any benefits earned under the terms of
this Plan prior to the date of termination or amendment.  The Company may elect
to terminate the Plan within thirty (30) days preceding or the twelve
(12) months following a Change in Control, subject to the provisions of
Section 409A of the Code.  For the purpose of the immediately preceding
sentence, the Plan shall be treated as terminated only if substantially similar
arrangements sponsored by the Company are terminated, so that all Participants
in the Plan and all participants under substantially similar arrangements are
required to receive all amounts deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements. 
Notwithstanding the foregoing, the Company may amend this Plan at any time,
without the consent of Participants or their Beneficiary to the extent necessary
or desirable to comply with Section 409A of the Code to avoid taxation under
Section 409A of the Code, even if such amendment divests a Participant or

 

6

--------------------------------------------------------------------------------


 

Beneficiary of rights to which the Participant or Beneficiary would otherwise
have been entitled under the Plan.

 

8.3           Rights Unsecured.  No person shall have any right, other than the
right of an unsecured general creditor, against the Company with respect to the
benefits payable hereunder, or which may be payable hereunder, to any
Participant, surviving spouse or beneficiary hereunder.  The Plan shall be
operated at all times as an unfunded plan as required under ERISA.  Any funds
set aside by the Company for the purpose of meeting its obligations under the
Plan, including any amounts held by a trustee, shall continue for all purposes
to be part of the general assets of the Company and shall be available to its
general creditors in the event of the Company’s bankruptcy or insolvency.  The
Company’s obligation under this Plan shall be that of an unfounded and unsecured
promise to pay money in the future.

 

8.4           Nonassignability.  The benefits payable under this Plan shall not
be subject to alienation, assignment, garnishment, execution or levy of any kind
and any attempt to cause any benefits to he so subjected shall not be
recognized, except to the extent required by applicable law.

 

8.5           Entire Agreement; Successors.  This Plan, including any
subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Participant regarding the Plan.  There are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between the Company and any Participant relating to the subject matter
hereof, other than those set forth in this Plan.  This Plan and any amendment
shall be binding on the parties hereto and their respective heirs,
administrators, trustees, successors and assigns, and on all designated
beneficiaries of the Participant.

 

8.6           Successor Company.  In the event of the dissolution, merger,
consolidation or reorganization of the Company, provision may be made by which a
successor to all or a major portion of the Company’s property or business shall
continue this Plan, and the successor shall have all of the powers, duties and
responsibilities of the Company under this Plan.

 

8.7           Governing Law. To the extent not governed by federal law, this
Plan shall be construed and enforced in accordance with, and governed by, the
laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, Chase Corporation has caused this instrument to be executed
in its name and on its behalf this 24th day of December, 2008.

 

 

CHASE CORPORATION

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------